Name: Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 No L 166/62 Official Journal of the European Communities 1 . 7 . 94 COMMISSION REGULATION (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part Whereas Additional Protocols to the abovementioned Interim Agreements have been concluded the application of which from 1 July 1994 has been adopted by Council Decisions 94/48/EC (8) and 94/49/EC (9), in order to improve access to the Community market for products originating in the countries concerned and in particular for certain agriculture products listed in Annexes XI a and XIII a (Bulgaria) and XI a and XII a (Romania) to the Interim Agreements ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Whereas, provision should be made for the administration of the said arrangements to be guaranteed by import licences for the majority of the products ; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applica ­ tions and licences, by derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agriculture products (10), as last amended by Regulation (EC) No 3519/93 (n ), should be laid down ; whereas, in addition, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single percentage of acceptance ; Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (3), as last amended by Regulation (EEC) No 1 574/93 (4), and in particular Article 1 5 thereof, Whereas, in order to ensure proper administration of the system, the guarantee for import licences under the said system should be fixed at ECU 90 per 100 kg ; whereas, in view of the likelihood of speculation inherent in the system in the egg and poultrymeat sectors, precise condi ­ tions governing access by operators to the said system should be laid down ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat Q, as last amended by Regulation (EEC) No 1 574/93, and in particulart Article 1 5 thereof, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria (*), signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement on trade and trade-related matters between the Community and Romania Q, signed in Brus ­ sels on 1 February 1993, entered into force on 1 May 1993 ; whereas the said Agreements provide for a reduc ­ tion in the import levy for some products of the poultry ­ meat and egg sectors within certain quantity limits ; whereas it is necessary therefore to lay down certain detailed rules of application in this respect ; Whereas, for live geese, whole geese or geese cut in pieces, it is possible to replace the system of import licences with a system for monitoring quantities actually imported which is less restrictive for importers ; Whereas, in the case of those products, equal and conti ­ nuous access to the quantities subject to a reduced levy should be ensured for all Community importers, and the levy should be applied consistently until the quantities are exhausted ; whereas the necessary measures should be(') OJ No L 333, 31 . 12. 1993, p. 16 . (2) OJ No L 333, 31 . 12. 1993, p. 17 . O OJ No L 282, 1 . 11 . 1975, p. 49 . (4) OJ No L 152, 24 . 6 . 1993, p. 1 . O OJ No L 282, 1 . 11 . 1975, p. 77 . (&lt;) OJ No L 323, 23 . 12. 1993, p. 2. O OJ No L 81 , 2. 4 . 1993, p. 2. o OJ No L 25, 29 . 1 . 1994, p. 21 . 0 OJ No L 25, 29 . 1 . 1994, p. 26. H OJ No L 331 , 2. 12 . 1988, p . 1 . ") OJ No L 320, 22. 12 . 1993, p . 16 . 1 . 7. 94 No L 166/63Official Journal of the European Communities taken to ensure efficient Community administration of those quantities by providing the opportunity to draw from the volume of those quantities on the basis of actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, several products covered by different CN codes and originating in one of the countries covered by this Regulation. In such cases, all the CN codes shall be indicated in section 16 and their designation in section 1 5 ; A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and the quarter specified in Article 2 ; (c) section 8 of licence applications and licences shall state the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) section 20 of licence applications and licences shall show one of the following : Reglamento (CE) n0 1559/94, Forordning (EF) nr. 1559/94, Verordnung (EG) Nr. 1559/94, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1559/94, Regulation (EC) No 1559/94, RÃ ¨glement (CE) n ° 1559/94, Regolamento (CE) n. 1559/94, Verordening (EG) nr. 1559/94, Regulamento (CE) n? 1 559/94 ; (e) section 24 of licences shall contain one of the following : Levy reduced in accordance with : HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community under the arrangements provided for in Article 15 (2) and (4) of the Interim Agreements of products in groups 37, 38 , 39, 40, 41 , and 43 referred to in Annex I to this Regulation, shall be subject to the presentation of an import licence. The quantities of products to which those arrangements apply and the rates of reduction in the levies on the rate of customs duty shall be those listed by group in Annex I. Subject to the provisions of Article 2, the rate of reduction in the levy, or the rate of customs duty shall be that in force during the period in which applications for import licences are submitted. Article 2 The quantities referred to in Article 1 shall be staggered for each period referred to in Annex I are as follows :  25 % in period 1 July to 30 September, . 25 % in the period 1 October to 31 December,  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June. Article 3 The import licences referred to in Article 1 shall be subject to the following provisions : (a) applicants for import licences must be natural or legal persons who, at the time at which applications are submitted, can prove to the satisfaction of the compe ­ tent authorities in the Member States that they have imported or exported not less than 25 tonnes (product weight) in the case of products falling within the scope of Regulation (EEC) No 2777/75 and five tonnes (egg in shell equivalent) in the case of products falling within the scope of Council Regulations (EEC) No 2771 /75 and (EEC) No 2783/75 ( «) in 1992 and in 1993 ; however, retail establishments and restaurants selling these products to final consumers shall not be eligible for this scheme ; (b) the licence application may involve only one of groups 37, 38 , 39, 40, 41 , and 43 referred to in Annex I to this Regulation. The application may involve Reglamento (CE) n0 1559/94, Forordning (EF) nr. 1559/94, Verordnung (EG) Nr. 1559/94, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1559/94, Regulation (EC) No 1559/94, RÃ ¨glement (CE) n0 1559/94, Regolamento (CE) n. 1559/94, Verordening (EG) nr. 1559/94, Regulamento (CE) n? 1559/94. Article 4 1 . Licence applications may only be lodged during the first 10 days only of each quarter as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current quarter, concerning products in the same group in the Member State in which his appli ­ cation is lodged or in other Member States ; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member State shall notify the Commission, on the fifth working day following the end of the application submission period, of applications lodged for each of the products in the groups. Such notification shall include a list of applicants and a statement of a quantities applied for in each group.(') OJ No L 282, 1 . 11 . 1975, p. 104. No L 166/64 Official Journal of the European Communities 1 . 7. 94 may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 10 1 . In order to qualify under the import arrangements provided for in Article 14 (2) and (4) of the Interim Agreement for products in group 42 referred to in Annex 1. the importer must present the competent authorities of the importing Member State with a declaration of entry into free circulation comprising an application to this effect for the products in question accompanied by the certificate referred to in Article 8 . If this declaration is accepted by the competent authorities of the Member State, those authorities shall communicate to the Commission the requests for drawing from the quantities set out in Annex I. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. The requests for drawing shall bear the following particulars : Order No 09 5301 . 3. The drawings shall be granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits. Any drawing not used shall be returned as soon as possible to the quantity corresponding to the period referred to in Annex I for which it was allocated. When the quantities requested are greater than the avai ­ lable balance of the quantities set out in Annex I, alloca ­ tion shall be made on a pro rata basis with respect to the requests. The Commission shall inform Member States of the drawings made as quickly as possible. All notifications, including notifications that there have been no applications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II to this Regulation in cases where no application is made and on the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage of acceptance in quanti ­ ties applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision. 6. Licences issued shall be valid throughout the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure '0' shall accordingly be entered in section 19 of licences. Article 8 The imported products shall be placed in free circulation on presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 The quantities for the products in group 42 referred to in Annex I shall be administered by the Commission, which Article 11 Each Member State shall ensure that importers of the products in group 42 referred to in Annex I have equal and continuous access to the quantities set out in Annex I for such time as the residual balance of the quantity volume so permits. Article 12 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. 1 . 7. 94 No L 166/65Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission No L 166/66 Official Journal of the European Communities 1 . 7. 94 ANNEX I A. Products originating in Bulgaria I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 37 0207 10 51 130 140 150 0207 10 55 0207 10 59 0207 23 11 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 38 0207 10 71 532 573 614 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 39 0207 21 10 1 350 1 450 1 550 0207 21 90 40 ex 0408 91 80 250 270 290 0408 99 80 No L 166/671 . 7. 94 Official Journal of the European Communities B. Products originating in Romania I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 42 0207 10 79 120 130 140 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II. Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 43 0207 10 19 860 930 1 000 0207 21 90 0207 41 51 0207 41 71 0207 41 90 No L 166/68 Official Journal of the European Communities 1 . 7. 94 ANNEX II Application of Regulation (EC) No 1559/94 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Eggs and poultry Applications for import licences at reduced levies Date Period Member State : Consigner : Person to contact : Telephone : Fax : Group No Quantity requested 1 . 7. 94 Official Journal of the European Communities No L 166/69 ANNEX III Application of Regulation (EC) No 1559/94 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Eggs and poultry sector Applications for import licences at reduced levies Date Period Group No Member State Applicant (name and address)CN code Quantity(tonnes) Total tonnes of group number